PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shuai C. Li, et al. 
Application No. 16/002,136
Filed: June 7, 2018
For: SYSTEM AND METHOD FOR ENABLING THE SECURE STORAGE, TRANSMISSION AND ACCESS OF GENETIC DATA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed October 8, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely reply to a final Office action, mailed 
March 2, 2021, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on June 3, 2021.  A Notice of Abandonment was mailed on September 14, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680.00; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.

The application is being forwarded to the Technology Center Art Unit 2436 for further processing of the RCE, including appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions